Exhibit 10.2


FIRST AMENDMENT TO THE
NEW YORK MORTGAGE TRUST, INC.
2017 EQUITY INCENTIVE PLAN


This First Amendment to the New York Mortgage Trust, Inc. 2017 Equity Incentive
Plan (as amended from time to time, the “2017 Equity Incentive Plan”), is made
and adopted by New York Mortgage Trust, Inc., a Maryland corporation (the
“Company”).


W I T N E S S E T H:


WHEREAS, the Company previously adopted the 2017 Equity Incentive Plan, under
which the Company is authorized to grant equity-based incentive awards to
certain employees and other service providers of the Company and its affiliates;


WHEREAS, Article XVIII of the 2017 Equity Incentive Plan provides that the
Company’s board of directors (the “Board”) may amend the 2017 Equity Incentive
Plan from time to time, except that any amendment to materially increase the
number of shares of common stock of the Company (the “Shares”) that may be
issued under the 2017 Equity Incentive Plan must be approved by the stockholders
of the Company; and


WHEREAS, the Board now desires to amend the 2017 Equity Incentive Plan to
increase the number of Shares available for awards under the 2017 Equity
Incentive Plan by 7,600,000 Shares, subject to approval by the stockholders of
the Company.
NOW, THEREFORE, BE IT RESOLVED, that, the 2017 Equity Incentive Plan shall be
amended, effective as of April 22, 2019, subject to approval by the Company’s
stockholders, as set forth below:


1.    Section 5.02 of the 2017 Equity Incentive Plan is hereby deleted and
replaced in its entirety with the following:


Aggregate Limit.


Subject to adjustment as provided under Article XIV, the maximum aggregate
number of shares of Common Stock that may be delivered with respect to Awards
under the Plan (and the maximum aggregate number of shares of Common Stock that
may be issued under the Plan through incentive stock options granted under the
Plan) is equal to 13,170,000 shares.


FURTHER RESOLVED, that, except as amended hereby, the 2017 Equity Incentive Plan
shall continue to read in the current state and is specifically ratified and
reaffirmed.




[Remainder of Page Intentionally Blank]





